UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4868


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMAR BERNARD WOODY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:05-cr-00110-EKD-JCH-1)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles M. Henter, HENTERLAW, PLC, Charlottesville, Virginia, for Appellant. Thomas
T. Cullen, United States Attorney, Roanoke, Virginia, Jean B. Hudson, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Bernard Woody appeals the sentence imposed following the revocation of

his supervised release.    Based on Woody’s 2017 Virginia conviction for malicious

wounding, the district court revoked his federal term of supervised release and sentenced

him to 36 months’ imprisonment, to be served consecutive to the 8-year sentence imposed

by the state court. On appeal, Woody contends that the district court abused its discretion

by imposing the revocation sentence to run consecutive to the sentence imposed by the

state court. He also argues that the district court failed to adequately weigh his mental

health history and to explain the decision to impose a consecutive sentence. We affirm. *

       District courts have “broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). In light of

this discretion, “[w]e will affirm a revocation sentence if it is within the statutory maximum

and is not plainly unreasonable.” Id. (internal quotation marks omitted). “[W]e first

consider whether the sentence imposed is procedurally or substantively unreasonable.” Id.

Only when the sentence is unreasonable will we determine whether the sentence “is plainly

so.” Id. (internal quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United



       *
        To the extent that Woody asserts that he lacked the requisite mens rea to violate
his supervised release, he waived this argument by admitting to the violation.

                                               2
States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (footnote omitted); see 18 U.S.C.

§ 3583(e) (listing relevant factors). “[A] revocation sentence is substantively reasonable if

the court sufficiently states a proper basis for its conclusion that the defendant should

receive the sentence imposed.” Slappy, 872 F.3d at 207 (alterations and internal quotation

marks omitted). We presume that a sentence within the applicable policy statement range

is reasonable. United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015).

       In fashioning an appropriate sentence, “the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

of the underlying violation and the history of the violator.” U.S. Sentencing Guidelines

Manual ch. 7, pt. A(3)(b) (2018); see Webb, 738 F.3d at 641. “A court need not be as

detailed or specific when imposing a revocation sentence as it must be when imposing a

post-conviction sentence, but it still must provide a statement of reasons for the sentence

imposed.” United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal

quotation marks omitted). The court “must address the parties’ nonfrivolous arguments in

favor of a particular sentence, and if the court rejects those arguments, it must explain why

in a detailed-enough manner that [we] can meaningfully consider the procedural

reasonableness of the revocation sentence.” Slappy, 872 F.3d at 208. An explanation is

sufficient if we can determine “that the sentencing court considered the applicable

sentencing factors with regard to the particular defendant before it and also considered any

potentially meritorious arguments raised by the parties with regard to sentencing.” United

States v. Gibbs, 897 F.3d 199, 204 (4th Cir. 2018) (alterations and internal quotation marks

omitted).

                                             3
       After review of the record, we conclude that the sentence imposed was reasonable

and the district court did not abuse its discretion in imposing the revocation sentence

consecutive to the state court sentence. The district court appropriately considered the

applicable 46- to 57-month policy statement sentencing range and considered the § 3553(a)

factors relevant to revocation proceedings, noting specifically the nature and circumstances

of the offense, the history and characteristics of the defendant, and the need to provide

adequate deterrence and to protect the public from further crimes.           See 18 U.S.C.

§§ 3553(a), 3583(e).

       The court also considered Woody’s arguments concerning his mental health and his

request for a concurrent sentence. The district court explained that a consecutive sentence

was necessary to punish Woody’s violation of the terms of his supervision separate from

the sentence imposed for the state malicious wounding offense. See U.S.S.G. § 7B1.3(f),

p.s. In consideration of Woody’s “significant history of mental illness,” the district court

imposed a downward variance sentence of 36 months’ imprisonment, explaining that this

sentence was an appropriate sanction for Woody’s violation of the conditions of supervised

release, but also took into account his mental health concerns. We conclude that the district

court did not abuse its considerable discretion by determining that the revocation sentence

should be served consecutive to Woody’s state court sentence. See Slappy, 872 F.3d at 206

(providing standard); see also United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)

(“‘[T]he sentence imposed upon revocation is intended to sanction the violator for failing

to abide by the conditions of the court-ordered supervision.’” (quoting U.S.S.G. ch. 7, pt.

A3(b)) (brackets omitted)).

                                             4
      The district court adequately addressed Woody’s arguments for a lesser, concurrent

sentence and determined that a consecutive sentence was appropriate. We conclude that

Woody’s sentence was not unreasonable, much less plainly unreasonable. Accordingly,

we affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           5